Citation Nr: 1719816	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-38 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for generalized anxiety disorder with panic disorder without agoraphobia and major depression for the appeal period prior to May 23, 2016, and in excess of 50 percent from August 1, 2016.    

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from August 1994 to October 1997. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Buffalo, New York. 

By way of procedure, in August 2008, VA received an informal claim for an increased rating in excess of 50 percent for the service-connected generalized anxiety disorder with panic disorder without agoraphobia and major depression.  In a January 2009 rating decision, the RO denied an increase in excess of 50 percent for the anxiety disorder.  In May 2009, the Veteran disagreed with the January 2009 rating decision.  

In March 2014, the claim was remanded by the Board for further development.  While pending appeal, in a December 2016 rating decision, the RO assigned a temporary evaluation of 100 percent effective May 23, 2016 due to the Veteran's hospitalization over 21 days, and an evaluation of 50 percent effective August 1, 2016.  See 38 C.F.R. § 4.29 (2016).  Due to the fact that the Veteran has received a rating of 100 percent from May 23, 2016 to August 1, 2016, this period will not be considered on appeal for increased rating purposes.  However, this period will still be considered for purposes of TDIU.  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008) (The award of a 100 percent schedular rating (combined or individual) does not necessarily moot the award of a total disability rating for compensation based on TDIU).

The Board also notes that the January 2009 rating decision also denied the Veteran's claim for TDIU because the Veteran had not completed and returned the VA Form 21-8940.  The Veteran returned the completed VA Form 21-8940 in July 2009.  However, the RO affirmed the denial in the August 2009 statement of the case (SOC).  This claim is before the Board.  


FINDINGS OF FACT

1.  For the appeal period prior to May 23, 2016, and from August 1, 2016, the Veteran's generalized anxiety disorder with panic disorder without agoraphobia and major depression have been manifested by symptoms of occupational and social impairment, with deficiencies in most areas; symptoms of total occupational and social impairment have not been shown.  

2.  The competent evidence reasonably establishes the Veteran's service-connected disability is of such nature and severity as to preclude her from securing or maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for generalized anxiety disorder with panic disorder without agoraphobia and major depression prior to May 23, 2016 and after August 1, 2016 have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Codes 9400 (2016).

2.  The schedular requirements for TDIU are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016).  

Regarding the Veteran's claim for an increased rating for her anxiety disorder, VA has complied with its duty to notify.  38 U.S.C.A. §§ 5103 (West 2014).  Since the May 1998 rating decision granted service connection for the anxiety disorder (formerly characterized as adjustment disorder with mixed emotions schizoid type of personality disorder) and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, Vet. App. 473, 490-91 (2006).  An August 2009 SOC provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record, and he has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has also complied with its duty to assist.  38 U.S.C.A. §§ 5103A (West 2014).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining the Veteran's VA treatment records, outpatient treatment records, and Social Security Administration (SSA) records.  Neither the Veteran nor his representative has identified any other evidence that remains outstanding.

The RO arranged for VA examinations in December 2016, May 2014, and February 2008.  In a statement in the Veteran's October 2009 VA Form 9, the Veteran complained that VA ignored its duty to assist by not providing a functional capacity exam and for ignoring significant impact on ability to maintain gainful employment as a consequence of the disability.  The Court of Appeals in Geib v Shinseki, 733 F.3d 1350 (2013), held that although VA was expected to give full consideration to the effect of combinations of disability, 38 C.F.R. § 4.15, it was not required to obtain a single medical opinion that addressed the impact of all service-connected disabilities on a veteran's ability to engage in substantially gainful employment.  Furthermore, the examiners completed all necessary testing, examined the Veteran, and described the impact of his depressive disorder.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Significantly, neither the Veteran nor his representative has argued otherwise.  

Accordingly, the Board finds that there was substantial compliance with the March 2014 Board remand directives (see Stegall v. West, 11 Vet. App. 2689 (1998)).  The Board notes that the case was remanded in March 2014 to schedule the Veteran for a VA mental health examination, update the VA treatment records from June 2009, and to obtain SSA records.  All these directives were complied with.  As it stands, the record includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. §  3.159 (c)(4) (2016).  

Finally, the Veteran testified during a July 2009 decision review officer (DRO) hearing.  The hearing transcript has been associated with the claims file.  Also the Veteran was provided an opportunity to set forth his contentions in a hearing before the Board, but declined.  The Board will address the merits of the claims.

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

In a May 1998 rating decision, the Board granted the Veteran's claim of entitlement to service connection for the Veteran's mental disorder.  The January 2009 rating decision that is on appeal continued the 50 percent rating assigned in the April 2008 rating decision, effective January 23, 2007, for the Veteran's service-connected anxiety disorder.  It is the Veteran's contention, however, that a higher rating is warranted for the service-connected generalized anxiety disorder with panic disorder without agoraphobia and major depression.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a) (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's anxiety disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9400.  Under these criteria, a 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21 (2016); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.
In addition to these criteria, the Board must consider any reported GAF scores, which reflect psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores do not, however, necessarily mandate a 100 percent evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board also acknowledges that VA noted that "[t]he American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability."  79 Fed. Reg. 45,093, 45,097 (Aug. 4, 2014).  However, as the versions of the applicable regulations effective prior to August 4, 2014, rely on the 4th, and not the 5th, edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM), the Board will still consider the GAF scores of record as probative.  

GAF scores of 61-70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, with the ability to generally function pretty well and have some meaningful personal relationships.  DSM-IV (1994).  GAF scores of 51-60 indicate moderate symptoms, such as a flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, as evidenced by having few friends and having conflicts with peers or co-workers.  Id.  GAF scores of 41-50 indicate serious symptoms, such as suicidal ideation, severe obsessional rituals, and frequent shoplifting, or serious impairment in social, occupational, or school functioning, as evidenced by having no friends and being unable to keep a job.  Id.  

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

As an initial matter, the Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. §§ 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  In this case, the Veteran's request for an increased rating for her anxiety disorder was received on August 5, 2008.  A review of the Veteran's private and VA treatment records for the year preceding that date shows that, at any point within that one year period, it was objectively shown or factually ascertainable that an increase in depressive disorder disability occurred.  Therefore, the focus of this decision will be on the body of evidence added to the record one year prior to the Veteran's August 2008 claim for increase.

Here, the Veteran has had a history of mental disorders as evidenced by her medical record.  

In January 2007, the Veteran sought outpatient treatment at a VA medical center.  During the therapy session, the Veteran stated that she was very depressed and unable to function at home.  Although the Veteran denied suicidal ideation, her mood was very depressed.  She stated that she had no interest in maintaining her hygiene or appearance.  On mental status examination, it was noted that her mood was visibly depressed and her affect was worrisome and intermittently tearful.  The Veteran was diagnosed with generalized anxiety disorder, PTSD, and recurrent major depression.  She was assigned a GAF score of 43.  

In February 2008, the Veteran was afforded a VA examination for her mental disorders.  The examiner noted that the Veteran became pregnant and had an abortion in 1996, which was a stressful situation for her and seemed to be the initial cause of symptoms of anxiety and depression.  She was previously psychiatrically hospitalized due to trouble dealing with nursing school.  On mental status examination, the Veteran's appearance, attitude, and behavior were within normal limits.  She was neat and well groomed.  The Veteran reported impairments in day-to-day concentration, focusing on tasks, and problems with short-term memory.  Her mood was distressed with some irritability.  The examiner diagnosed the Veteran with major depression and anxiety.  Noted symptoms included constant tension, restlessness, and sleep problems.  The Veteran had mild panic attacks that could be characterized as anxiety episodes.  Finally, the examiner concluded that the Veteran had moderate impairments with regard to her ability to maintain herself in a reliable and stable manner in either work-related or educational related activities.  The examiner believed that the Veteran would have marked difficulty in maintaining emotional and behavioral stability for sustained periods of time in work or education settings.  

In February 2009, the Veteran attended a therapy session at a VA outpatient treatment clinic.  During this session, the Veteran was intermittently tearful.  The Veteran stated that she felt worthless, slept more, and lacked motivation.  The Veteran spoke of increased headaches due to stress.  She also had suicidal thoughts, but would not act on it due to her children.  The Veteran was assigned a GAF score of 48.  

In August 2009, the Veteran attended a therapy session for medication management and supportive therapy at a VA outpatient treatment clinic.  The Veteran reported that she felt depressed for a month, but was now on an upswing.  The Veteran was  irritable, but denied depressed mood.  The Veteran said she spends time doing chores around the house, shopping, and spending time with her family.  On mental status examination, the Veteran was cooperative, calm, and pleasant.  The Veteran denied suicidal and homicidal ideation.  The Veteran was diagnosed with generalized anxiety disorder, major depressive disorder, ADHD, and PTSD.  A GAF score of 65 was assigned.  

During mental health outpatient treatment in October 2012, the Veteran admitted that her depression and anxiety continued to fluctuate, but she had taken steps to improve her quality of life.  On mental status examination, it was noted that the Veteran was mildly depressed and anxious.  However, the Veteran had good judgment and no memory problems.  She was diagnosed with generalized anxiety and depression.  She was assigned a GAF score of 55.  Also, in May 2012, the Veteran confessed to getting into trouble with alcohol use.  She also had thoughts of cutting herself.  

In July 2013, the Veteran sought outpatient treatment for her mental disorder.  The Veteran reported that she was doing better and had mentally and physically improved.  On mental status examination, there was no overt depression or anxiety.  The Veteran denied suicidal ideation and hallucinations.  The Veteran had good judgment and was diagnosed with anxiety.  She was assigned a GAF score of 65.

In May 2014, the Veteran was afforded a VA examination for mental disorders.  The Veteran was diagnosed with generalized anxiety disorder, both chronic and moderate.  She was also diagnosed with depressive disorder secondary to generalized anxiety disorder.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  Beginning in December 2013, the Veteran worked as a phlebotomist.  The Veteran reported on-going stress in her relationships with her co-workers.  The Veteran experienced a brief period of mild alcohol abuse secondary to ongoing stress which was added to when she re-entered the workforce as described.  Noted symptoms included depressed mood, anxiety, weekly panic attacks, difficulty in adapting to stressful circumstances, and disturbances in motivation and mood.  She also had recurrent episodes of mild to moderate irritability and episodes of excessive worry and rumination about daily stressors.  Finally, the examiner concluded that it was less likely as not that the Veteran's generalized anxiety disorder and comorbid depression precluded her from obtaining and maintaining substantially gainful employment consistent with her education and experience.  She was not rendered totally disabled by her disability.

In a September 2015 statement in support of claim, the Veteran stated that her symptoms had intensified since the last evaluation in May 2014.  She had more frequent debilitating panic attacks, sleeplessness, and increased irritability.  She was no longer able to maintain her part-time employment as a phlebotomist and regretfully left.  The Veteran also submitted statements from her mother and husband who both confirmed the Veteran's depression and some of her symptoms.  The Veteran's husband stated that although the Veteran attempted to work, workplace environments were not conductive to her.  He said that she was unable to hold a part-time job let along get a full-time job.  Her situation seemed to constantly get worse.  

During the Veteran's counseling session at a VA medical center in January 2016, she reported that she had been having migraines and hallucinations.  The Veteran felt frustrated and increasingly more depressed.  The Veteran's condition continued to worsen until she could not function.  

From May 2016 to July 2016, the Veteran completed a PTSD residential program, which included counseling and therapy sessions.  In July 2016, the Veteran had a follow-up phone call with a psychiatrist at an outpatient PTSD clinic.  On mental status examination, it was noted that the Veteran's behavior was cooperative, and that she felt good.  No hallucinations or delusions were present.  The Veteran's insight and judgment were fair.  There was no suicidal ideation, plan, or intent evidence.  The Veteran reported coping with feelings of loss of a family friend who died suddenly in an accident.  

In September 2016, the Veteran sought outpatient treatment for her mental disorder.  During the therapy session, the Veteran admitted to feeling anxious and having frequent panic attacks.  Most recently, she began having migraines and was taking medicine for it.  On mental status examination, the psychiatrist noted that the Veteran had good eye contact and was well groomed.  No suicidal or homicidal ideations were present.  She was diagnosed with PTSD.  

In December 2016, the Veteran was afforded a VA examination for mental disorders.  The Veteran was diagnosed with generalized anxiety disorder, major depressive disorder, and post-traumatic stress disorder (PTSD).  The examiner noted that the symptoms could be differentiated from each diagnosis.  The examiner stated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking/ or mood.  The examiner theorized that the Veteran's major depressive disorder, generalized anxiety disorder, and PTSD are comorbid diagnoses that contribute equally to moderate to at times severe impairment in her psychosocial and occupational functioning.  The Veteran reported that she does not leave the house because of her anxiety and hypervigilance.  She has migraines and has difficulty driving as a result of anxiety and stress.  She had to resign from her part-time job as a phlebotomist due to her disability.  The Veteran has to push herself to be actively involved with her husband and children.  She is receiving treatment in therapy.  Noted symptoms include depressed mood, anxiety, panic attacks, chronic sleep impairment, a history of suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.

The Board finds that the Veteran is entitled to a 70 percent rating for her service-connected generalized anxiety disorder with panic disorder without agoraphobia and major depression.  The evidence shows social and occupational impairment that more closely approximates deficiencies in most areas, to include work, school, family relations, judgment, thinking, or mood.  Review of the record shows that the Veteran has been unable to secure gainful employment since 2015 when she had to leave her part-time job as a phlebotomist due to her anxiety.  The Veteran admitted to not being able to adapt to stressful situations in work settings.  She also tried to pursue her nursing degree in 2006, but had to leave because it became too stressful.  She was subsequently hospitalized.  Throughout the entire appeal period, the Veteran has suffered from migraines, anxiety, panic attacks, and depressed mood.  Although the Veteran has periods of relief, these symptoms have been consistent throughout.  The Veteran's anxiety and depression have led to her being treated in the PTSD residency clinic program.  Also, the Veteran has been receiving therapy and counseling throughout the appeal period.  More recently, in a December 2016 VA examination, the VA examiner stated that the Veteran suffered from occupation and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking/mood.  The examiner theorized that the Veteran's mental diagnoses contributed to the moderate or severe impairment of her functioning.  Furthermore, the Veteran, although not frequently, has mentioned she had thoughts of suicide and of harming herself, but would not carry out these acts.  Therefore, the Board finds that the Veteran's symptoms more nearly approximate deficiencies in most areas for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).

A 100 percent evaluation, however, is not for assignment.  The evidence of record does not support symptoms of total social and occupational impairment.  Although the Veteran is currently not able to maintain employment due to her disability, she does not have total social impairment.  The Veteran maintains a relationship with her husband and children.  Again, the Veteran's significant symptoms and difficulties in psychiatric functioning are not of the same "frequency, severity, and duration" that would equate to total social impairment.  Moreover, the Veteran has been noted to have appropriate hygiene throughout the period on appeal, and has not been shown to have had significant impairment in speech or thought processes, or obsessional or ritualistic tendencies.  While she had some trouble with concentration, she was not noted to be grossly impaired in that respect.  
The Board has also considered the statements by the Veteran, her mother, and her husband regarding the severity of her anxiety and depressive disorder, and acknowledges that they are competent to report the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.159 (a)(2) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran and her family members do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of the Veteran's service-connected anxiety and depressive disorder

Finally, the Veteran's GAF scores for this period do not mandate the assignment of a 100 percent evaluation, as they contemplate moderate symptoms, which is adequately reflected in the 70 percent evaluation.  When considering all the other symptoms of record, the Board finds that Veteran's symptoms most closely approximate a 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code (2016). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321 (b)(1) (2016).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria as they require consideration of all psychiatric symptoms that affect social or occupational functioning.  There is no indication that the average industrial impairment from the Veteran's depressive disorder is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for higher ratings.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R.  §§ 3.340, 3.341, 4.16 (2016).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a) (2016). 

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16 (a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's current service-connected disability is generalized anxiety disorder with panic disorder without agoraphobia and major depression, currently rated by the Board at 70 percent.  Therefore, the schedular rating requirements for TDIU, under 38 C.F.R. § 4.16(a), are satisfied.  

The Veteran contends that her service-connected disability renders her unemployable.  On review of the record, the Board finds that such is reasonably shown.  In a December 2014 VA outpatient clinic intake assessment, the Veteran stated that she had multiple jobs since leaving service in the military, from being a phlebotomist, direct sales, library assistant, and working at Toys "R" Us.  She always quit her jobs because she could not handle the stress.  In 2006, the Veteran went to college to pursue a nursing degree, but did not finish because she was hospitalized due to the stress.  Also, the Veteran submitted a statement in September 2015 from her husband in which he stated that she is sometimes unable to get out of bed due to her depression.  She is unable to support her family.  She had to resign from her employment due to stress and cannot hold a full-time job.  On the May 2014 VA examination, the examiner opined that it was less likely as not that the Veteran's disability precluded her from obtaining and maintaining substantial gainful employment, and that she was not rendered totally disabled by her disability.  From May 2016 to July 2016, the Veteran was a resident in the PTSD clinic seeking treatment for her mental disorder.  On the December 2016 VA examination, the examiner opined that the Veteran's disability severely impaired her occupational functioning.  The Veteran's disability was characterized by symptoms such as migraines, anxiety, depression, panic attacks, and mood swings.  These symptoms make it difficult for the Veteran to maintain effective work and social relationships.  

Given the foregoing body of evidence, the Board resolves all reasonable doubt in the Veteran's favor (as required by law) and concludes that the evidence supports a finding that her service-connected disability precludes her from securing or following substantially gainful employment.  Therefore, the criteria for establishing entitlement to TDIU are met.


ORDER

Entitlement to a rating of 70 percent, for the appeal period prior to May 23, 2016, and from August 1, 2016, for the service-connected generalized anxiety disorder with panic disorder without agoraphobia and major depression is granted, subject to laws and regulations. 

Entitlement to TDIU is granted, subject to laws and regulations.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


